Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on March 07, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-8, 10-15 and 17-21 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 03/07/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-8, 10-15 and 17-21 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
The prior art made of Matthews et al (US Pat. NO. 10/886,013) teaches Matthews et al (US Pat. NO. 10/886,013). Matthews et al (US Pat. NO. 10/886,013) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest raw health data from each of the plurality of health data storage systems is received through corresponding data transmission interfaces collectively configured to standardize the raw health data into a single data set; applying, via the one or more processors, a machine-learning quality control check to identify inaccurate data included within the raw health data; upon identifying inaccurate data within the raw health data, remediating, via the one or more processors, the inaccurate data within the raw health data; after remediating the inaccurate data within the raw health data, generating, via the one or more processors, a refined data table comprising standardized report data relevant for the one or more requested reports, wherein the standardized report data is generated from the raw health data received from the plurality of health data storage systems; determining, via the one or more processors executing a machine-learning algorithm, one or more additional reports supported by the refined data table; determining, via the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3-8, 10-15 and 17-21 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1, 3-8, 10-15, and 17-21 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163